Filed 6/24/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 120







Salome F. Hinojosa, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130378







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer and Tyler Varriano, third-year law student, under the Rule on Limited Practice of Law by Law Students, P.O. Box 7340, Fargo, N.D. 58106, for petitioner and appellant; submitted on brief.



Mark R. Boening, Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; submitted on brief.

Hinojosa v. State

No. 20130378



Per Curiam.

[¶1]	Salome Hinojosa appeals from a denial of his application for post-conviction relief from a conviction for delivery of methamphetamine within one thousand feet of a university.  
See
 
State v. Hinojosa
, 2011 ND 116, ¶¶ 1, 13, 21, 798 N.W.2d 634 (affirming conviction; holding trial court did not abuse discretion in continuing trial beyond 90-day limit of Uniform Mandatory Disposition of Detainees Act and evidence was sufficient to support conviction).  Hinojosa argues the district court erred in denying his application for post-conviction relief after an evidentiary hearing, because the attorneys representing him during the underlying criminal proceeding and direct appeal provided him with ineffective assistance of counsel and the prosecutor committed prosecutorial misconduct in seeking a continuance.  We conclude the district court’s findings are not clearly erroneous and the court did not err in determining Hinojosa failed to establish ineffective assistance of counsel or prosecutorial misconduct.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom